Case: 14-11780   Date Filed: 11/06/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11780
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:12-cv-02589-JSM-MAP



RICHARD J. HANBACK,

                                                           Plaintiff-Appellant,


                                  versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 6, 2014)



Before JORDAN, FAY, and EDMONDSON, Circuit Judges.
              Case: 14-11780     Date Filed: 11/06/2014    Page: 2 of 3


PER CURIAM:



      Richard John Hanback appeals the district court’s order affirming the ALJ’s

denial of SSI, pursuant to 42 U.S.C. § 1383(c)(3).

      The ALJ did not err by assigning “some weight” to the opinion of a non-

examining physician because the non-examining physician was the only medical

source to opine directly on Hanback’s physical residual functional capacity

(“RFC”) and that physician’s opinion was consistent with the objective medical

evidence of Hanback’s treating and examining physicians.

      Furthermore, the ALJ did not err by failing to state explicitly the weight

given to the opinion of an examining physician because (1) the ALJ repeatedly

referenced that physician’s opinion in making the RFC assessment, (2) the RFC

conclusion was entirely consistent with that physician’s opinion, and (3) the ALJ

relied on that physician’s opinion to discredit Hanback’s subjective testimony of

his symptoms and the limiting effects of his impairments. Even if the ALJ erred

by failing to state the definite weight he accorded that physician’s opinion, the

potential error was harmless.

      About the lay opinion evidence, the ALJ gave sufficient consideration to the

third-party function report completed by Hanback’s friend; and the ALJ’s rejection

of the report is supported by substantial evidence.


                                          2
              Case: 14-11780     Date Filed: 11/06/2014   Page: 3 of 3


      Moreover, the ALJ’s hypothetical questions to the vocational expert were

not incomplete because the questions were consistent with the RFC assessment and

fully incorporated the limitations in the RFC assessment; the ALJ was unrequired

to instruct the vocational expert to assume conditions that the ALJ did not find to

exist based on the evidence in the record.

      AFFIRMED.




                                             3